WATKINS, Judge,
concurring..
I fully agree with the majority, but concur to add the following:
As I understand the trial court’s reasons, it sustained the Peremptory Exception of No Cause of Action as to Breaux because it found that under LSA-R.S. 51:142 defen*151dants were exempt from the provisions of the Louisiana Antitrust Law.
The only facts before us are the well pleaded allegations in plaintiff’s petition which we must accept as true. I do not find that these facts established that defendants are producers or raisers of agricultural products as Section 142 requires. Accordingly, I find that Breaux has alleged a cause of action under the Louisiana Antitrust Law.